Case 9:18-cr-80122-DMM Document 325 Entered on FLSD Docket 07/23/2020 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 18-80122-CR-MIDDLEBROOKS

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  ARMAN ABOVYAN,

        Defendant.
  ______________________________/

                      ORDER DENYING MOTION FOR RECONSIDERATION

         18 U.S.C. § 3145(c) provides an exception to the detention mandated by § 3143(b)(2) upon

  finding: (1) by clear and convincing evidence that the defendant is not likely to flee or pose a

  danger to any other person or the community; (2) the defendant’s appeal raises a substantial

  question of law or fact; and (3) it is clearly shown that there are exceptional reasons why such

  person’s detention would not be appropriate. See 18 U.S.C. §§ 3143(b)(1), 3145(c); United States

  v. Meister, 744 F.3d 1236 (11th Cir. 2013).

         In my order dated April 16, 2020, I denied the defendant’s Motion for Bond Pending

  Appeal. (DE 310). I found that the defendant was not likely to flee and that he did not pose a

  danger to the safety of any other person or the community. But I denied bond pending appeal

  because I did not believe any of the issues presented on appeal raised a substantial question of fact

  or law; in fact, I concluded “that none of these perceived deficiencies present[ed] a close question

  that very well could be decided the other way.” (DE 310 at 4).

         I did not reach the “exceptional reasons” question. The defendant, pointing to the risk that

  Covid-19 posed, particularly in light of his underlying medical conditions, argued that “restrictions

  adopted to protect citizens and slow the spread of Covid-19 are simply unfeasible in an
Case 9:18-cr-80122-DMM Document 325 Entered on FLSD Docket 07/23/2020 Page 2 of 5




  incarcerative environment, leaving prisoners completely exposed to the deadline virus.” (DE 305

  at 6). While I expressed sympathy for this predicament, I found him ineligible for relief because

  of my “substantial question” determination.

         On July 17, 2020, the defendant filed a Time Sensitive Motion for Reconsideration of

  Order Denying Bond Pending Appeal. (DE 315). He asked for reconsideration based on two

  changes in circumstances, the fact that the Eleventh Circuit has granted oral argument in his appeal

  and the worsening conditions at FCI Miami, where the defendant was housed.

         I granted the defendant’s motion. (DE 316). I reinstated the $300,000 Personal Surety Bond

  entered on June 26, 2018 and added a special condition of home confinement with electronic

  monitoring. I found that the impact of Covid-19 within the prison constituted an exceptional

  circumstance.

         The government asks me to reconsider and rescind the defendant’s bond. (DE 319; DE

  323). The government contends that Covid-19 does not constitute exceptional reasons for release

  and the defendant has not shown a substantial question of law or fact. In support of its contentions,

  the government points to a May 26, 2020 Order of the Eleventh Circuit, see United States v.

  Abovyan, No. 19-10676 (11th Cir. May 26, 2020), which denied a motion for bond on appeal filed

  by the defendant. I was unaware of that Order when I granted bond on July 26, 2020.

         The Eleventh Circuit Order certainly gives reason for pause.

         The Government argues that the Covid-19 threat is no greater today than it was back in

  May when the Eleventh Circuit’s Order issued. (DE 319 at 3, Government’s Motion for

  Reconsideration). But that is simply untrue. As the chief for infection prevention at Jackson Health

  System, Dr. Lillian Abbo, has said, “Miami is now the epicenter of the pandemic. What we were




                                                   2
Case 9:18-cr-80122-DMM Document 325 Entered on FLSD Docket 07/23/2020 Page 3 of 5




  seeing in Wuhan (China) six months ago. Now, we are there.”1 The situation is extremely grave

  with thousands of cases reported daily and the number of deaths rapidly increasing.

          The situation at FCI Miami, where the defendant was housed, is serious. The Miami Herald

  reported on July 17, 2020: “Miami’s Federal Correctional Institution went from prison to petri dish

  in a span of a couple weeks.” Carli Teproff et al., COVID-19 races through Miami’s federal prison,

  MIAMI HERALD (July 17, 2020), https://www.miamiherald.com/news/local/community/miami-

  dade/article244236662.html. From a handful of cases, within just one week the Bureau of Prisons

  reported 93 cases, with 8 staff members also sick. Id. There is little ability to socially distance and,

  according to the FCI corrections officer’s union president, a shortage of protective equipment. Id.

          The defendant suffers from high blood pressure, he is overweight and a smoker—all

  conditions identified by the Center for Disease Control and Prevention as posing particular risk.

  These circumstances constitute an exceptional reason for release pending appeal.

          The issue of whether the appeal presents a “substantial question of law or fact” is more

  difficult. The Eleventh Circuit defines a substantial question as

          one of more substance than would be necessary to a finding that it was not frivolous.
          It is a “close” question or one that very well could be decided the other way. Further,
          there are no blanket categories for what questions do or do not constitute
          “substantial” ones. Whether a question is “substantial” must be determined on a
          case-by-case basis.

  United States v. Giancola, 754 F.2d 898, 901 (11th Cir. 1985).

          I certainly do not believe the defendant’s appeal is frivolous or brought for purpose of

  delay. But in my April Order, I found that it did not present a substantial question, one that could

  be decided the other way. (DE 310).


  1
   See, e.g., Terry Spencer, et al., Doctor: Miami becoming ‘epicenter’ of coronavirus outbreak,
  CBS12 (July 15, 2020), https://cbs12.com/news/local/doctor-miami-becoming-epicenter-of-
  coronavirus-outbreak.

                                                     3
Case 9:18-cr-80122-DMM Document 325 Entered on FLSD Docket 07/23/2020 Page 4 of 5




          So what has changed? By notice dated July 9, 2020, after both my April Order and the

  Eleventh Circuit’s May Order, the Court of Appeals set this case for oral argument. While I agree

  with the government that this does not necessarily mean that a substantial question is presented, it

  at the least points in that direction.

          The Eleventh Circuit maintains a two-calendar system in the interest of efficient and

  appropriate use of judicial resources, control of the docket, minimizing unnecessary expenditure

  of funds, and to lessen delay in its decisions. Where upon examination, a panel of judges of the

  Court decides the case is frivolous, or that the dispositive issue or set of issues in the case has been

  authoritatively determined, or that the facts and legal arguments are adequately presented in the

  briefs and the decisional process would not be significantly aided by oral argument, it is placed on

  the Non-Argument Calendar. Eleventh Circuit Rule 34-3, Non-Argument Calendar. In the

  Eleventh Circuit, most cases are placed on the non-argument calendar. “[W]hen a case is set for

  oral argument in the Eleventh Circuit, the panel wants to talk to counsel for a reason.” Kevin

  Golembiewski and Jessica Arden Ettinger, Advocacy Before the Eleventh Circuit: A Clerk’s

  Perspective, 73 U. MIAMI L. REV. 1221, 1227 (2019). On average, the Eleventh Circuit has held

  oral arguments in just 13.2% of its cases over the last ten years and over the last five years that

  number has dropped to just over 10%. Id. at 1258.

          It is apparent that at least one member of the screening panel saw the defendant’s appeal

  differently than I did in my April Order. That does not mean he will prevail; I do not think that he

  will. But I conclude his appeal presents a substantial question.

          Accordingly, it is ORDERED AND ADJUDGED that the Government’s Motion for

  Reconsideration (DE 319) is DENIED.




                                                     4
Case 9:18-cr-80122-DMM Document 325 Entered on FLSD Docket 07/23/2020 Page 5 of 5




         SIGNED in Chambers at West Palm Beach, Florida, this 23rd day of July, 2020.




                                                         Donald M. Middlebrooks
                                                         United States District Judge




                                              5
